             Case 1:19-cv-09669-AT Document 18 Filed 03/09/20 Page 1 of 2




                  ABRAMS INSTITUTE FOR FREEDOM OF EXPRESSI ON

                                           Yale Law School
                                                                             March 9, 2020

BY ECF
The Honorable Analisa Torres
United States District Judge
Daniel P. Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:        The New York Times Company et al. v. Department of the Treasury, 19 Civ. 9669
                   (AT)


Dear Judge Torres:


        I write respectfully on behalf of all parties in the above-referenced action brought under

the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered

by the Court on February 6, 2020, and to request an adjournment of the initial pretrial conference

scheduled for March 18, 2020, at 1 PM. See Dkt. No. 16 (mem. endorsement).

        Since the parties’ February 6, 2020, joint letter (Dkt. No. 15), the parties have continued

to confer regarding modifications to Plaintiff’s initial FOIA request. Plaintiffs have agreed in

principle to narrowing the request and the parties have discussed appropriate ways to do so. The

parties believe it would be productive to continue these discussions. They therefore respectfully

request that they be permitted to submit a joint status letter updating the Court on their efforts

and proposing next steps in this case by April 8, 2020, and that the initial conference scheduled

for March 18, 2020, be adjourned to a date and time after April 8 that is convenient for the Court.




   P. O . B O X   208215,   N E W H AV E N , C O N N E C T I C U T   06520-8215 •     FA C S I M I L E   203 432-2064
                     COURIER ADDRESS           127    WA L L S T R E E T, N E W H AV E N , C T   06511
            Case 1:19-cv-09669-AT Document 18 Filed 03/09/20 Page 2 of 2



                                                                                         Page 2 of 2



       This is the parties’ third request for an adjournment of the initial conference. The first

two requests were granted. Dkt. Nos. 14 and 16. I thank the Court for its consideration of these

requests.



                                                  Respectfully submitted,

                                              By: /s/        Charles Crain
                                                 Charles Crain, Supervising attorney
                                                 MEDIA FREEDOM AND INFORMATION
                                                   ACCESS CLINIC
                                                 ABRAMS INSTITUTE
                                                 Yale Law School
                                                 P.O. Box 208215
                                                 New Haven, CT 06520-8215
                                                 Tel: (203) 436-5824
                                                 Fax: (203) 432-3034
                                                 Email: charles.crain@yale.edu
